     Case 2:20-cv-02654-ODW-JPR Document 14 Filed 04/30/20 Page 1 of 1 Page ID #:146


                                                                      JS-6
 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11     MARVIN LOUIS LOWERY JR.,              ) Case No. CV 20-2654-ODW (JPR)
                                             )
12                         Plaintiff,        )
                                             )        J U D G M E N T
13                   v.                      )
                                             )
14     CITY OF BEVERLY HILLS et              )
       al.,                                  )
15                                           )
                           Defendants.       )
16                                           )

17
18
            Pursuant      to   the   Order    Dismissing   Action   for   Failure   to
19
       Prosecute, IT IS HEREBY ADJUDGED that this action is dismissed.
20
21
       DATED: April 30, 2020
22                                            OTIS D. WRIGHT II
                                              U.S. DISTRICT JUDGE
23
24
25
26
27
28
